Exhibit 8.1 [Letterhead of Sullivan & Cromwell LLP] January 25, 2013 Royal Bank of Canada, 200 Bay Street, Royal Bank Plaza, Toronto, Ontario, Canada M5J 2J5. Ladies and Gentlemen: We are acting as special United States federal taxation counsel to Royal Bank of Canada (the “Bank”), in connection with the issuance and delivery of the debt securities identified in Annex A to this letter (the “Notes”) as described in the Pricing Supplement dated January 17, 2013 (the “Pricing Supplement”) to the Prospectus Supplement dated January 28, 2011 and the Prospectus dated January 28, 2011 (the “Prospectus”) contained in the Registration Statement on Form F-3, File No. 333-171806.We hereby confirm to you that the statements of U.S. tax law set forth under the heading “U.S. Federal Income Tax Considerations” in the Pricing Supplementconstitute a fair and accurate summary of the material tax consequences of owning the Notes, subject to the limitations and exceptions set forth in the Pricing Supplement and the Prospectus. We hereby consent to the filing of this opinion as an exhibit to the Pricing Supplement and to the reference to our opinion in the Pricing Supplement. In giving this consent, we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended. Very truly yours, /s/ SULLIVAN & CROMWELL LLP Annex A Title of Notes Date of Pricing Supplement Date of Issue of Note $100,000,000 aggregate principal amount of Floating Rate Senior Notes, due January 25, 2018 January 17, 2013 January 25, 2013
